Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 10/14/2019; claims 21 - 35 are pending; claims 1 – 20 have been cancelled.

Claim Interpretation 
Claims 27, 28 and 30 include the phrase: to thereby …   This is an intended result of the claimed structure.  Hence, this limitation has no patentable weight because it does not impose any limit to the claimed system.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21 - 22, 25 - 28, 31 and 33 – 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1). 
Re claim 21:
21. Hawkins teaches a system for providing physical training routines for a user (Hawkins, Abstract), the system comprising: 
a sensor pad, the sensor pad including a plurality of sensor units for registering foot touches by said user, the sensor pad configured to generate a touch signal when a foot touch is received by a sensor unit (Hawkins, [0033], “detected by appropriate foot contact or not on the Foot Position Detector 230.1”; [0046], “If the appropriate position 1-6 on the Foot Position Detector is contacted”; [0062], “the FPD 230.1 pressure sensitive detection material generates a position-specific signal through the Connecting Wire 172 or Wireless 173 to the Connector 171”); 
a general-purpose portable computing device, the general-purpose portable computing device comprising a memory, a controller, and an associated display panel (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”), 
the memory storing program instructions for physical training routines (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”), 
the controller operatively connected to the sensor units of the sensor pad for receiving the touch signals generated by the sensor pads (Hawkins, [0029] – [0030], “step position is recorded by the Foot Position Detector (FPD) 230.1, and sent to the Connector 171”), the controller including a processor communicatively connected to the memory, wherein the program instructions, when executed by the processor (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”), cause the processor to perform operations including: 

Hawkins teaches a simulated Ball/Puck Direction Indicator 122 (SBDI) is flashed and a direction to the lower corner SAIPs dictates appropriate first step to FPD 230.1 positions 1 (left) or 6 (right).  Hawkins teaches an ARTs training sequence consists of ARTs sessions which combine sequential, individual position, and random drills of three skills (position achievement, reaction time, and virtual intercept/save) to each sport-specific intercept position, moving from basic improvement through game simulation (Hawkins, [0015]).

Hawkins does not explicitly disclose three modes: a count drill, a sequence drill and a react drill using foot.

Carlson teaches an apparatus and a method of playing a skill game, conducting exercise, or learning movements such as dance steps (Carlson, Abstract).  Carlson further teaches a program instructions programed to allow said user to select from at least three separate drills, the drills comprising a count drill, a sequence drill and a react drill using foot (Carlson, Abstract, “… apparatus and a method of playing a skill game, conducting exercise, or learning movements such as dance steps. Ordinarily, it would be used for contact by the feet”), wherein 
in the count drill, the display indicates one or more of the plurality of sensors to touch, and the processor counts the number of times said user touches the sensors to touch, without taking into account erroneous touches (Carlson, col. 5, claim 27, “the player is graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game”; [0024]), 
preprogrammed sequences and at different rhythms as desired”; col. 5, claim 5, “wherein said means to control sequencing of illumination is positioning means to reposition one or more light sources directable at the respective contact surfaces”; [0032], “The concept of following the lighted surfaces in a fixed pattern is retained”; [0028], “regular or random sequence of lighting were selected”), and
in the react drill, the display displays a random series of sensors from among the plurality of sensors, and the processor counts the number of times the user touches the sensors to touch, taking into account erroneous touches of sensors (Carlson, Abstract, “The contact surfaces are arranged in a coordinated pattern that may consist of a matrix of adjacent colored illuminatable tiles or simply stepping stones positioned in a random array perhaps quite different from a regular matrix”; [0026], “Thus this system allows truly on the spot random selection of sequences of lighting of the game board matrix requiring separate movements with each change of lighting”; [0028], “regular or random sequence of lighting were selected”).

Therefore, in view of Carlson, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to provide foot drills taught in Carlson instead of a drill using stick / racquet (i.e., hockey drills), in order to provide an apparatus and a method of playing a skill game, conducting exercise, or learning foot movements such as dance steps (Carlson, Abstract).  Carlson further provides movements that are random and unpredictable to test the skill and coordination of a player (Carlson, [0009]) and the skill and agility of the player ([0002]).   The sequence drill can be generated in a regular repeatable pattern with predetermined timing rhythms of a dance or may be made variable so that they may be slowed or quickened based on a user’s preference (Carlson, Abstract).   The user’s skill can be graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game (Carlson, col. 5, claim 27).

Re claim 22:
22. The system of claim 21, wherein the processor calculates the number of times said user touches the sensors to touch in a selected period of time (Carlson, col. 5, claim 27, “the player is graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game”; [0024], “Games can be varied by allowing play for a fixed period of time and counting the number of "misses" of each player for that set time”). 

Re claim 25:
25. The system of claim 21, wherein the display panel is selectively interconnected to the general-purpose computing device (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”). 

Re claim 26:
26. The system of claim 21, wherein the touch signals are generated based on a change of resistance of the sensor units when a foot touch is received (Hawkins, [0059], “They will be durable enough for hard, repetitive contact with sticks and storage, and sensitive enough to not require abnormal force (contact pads) for triggering-especially with a bat. The contact surface (contact pads) will have sound absorbing material to the greatest extent possible, and the back stiffening plate will permit a variety of attachment mounts, spacer plates, and foam/air cushioning appropriate for hand/glove contact”; [0062], “pressure sensitive detection material generates a position-specific signal through the Connecting Wire 172 or Wireless 173 to the Connector 171”). 

Re claims 27 - 28:
27. The system of claim 21, wherein, in react and sequence drills, the processor changes the visual indicators to any of a plurality of different colors, and the sensors to touch are indicated by at least one pre-selected color from the plurality of different colors to thereby test neurocognitive ability (Hawkins, Abstract, “reproducibly measure athlete's reaction times”; “athlete’s reaction times” are neurocognitive ability; figs. 9 – 11; [0078], “displayed by the color green in the SAIPs 123, and steps forward correctly, to thereby test neurocognitive ability. This is an intended result of the visual indicator.  Hence, the limitation has no patentable weight because it does not add any weight to the claimed method/system). 

28. The system of claim 27, wherein the sensors to touch are indicated by a plurality of different pre-selected colors from the plurality of different colors, to thereby slow down reaction time and test neurocognitive ability (Hawkins, [0045], “FIG. 5, is displayed as a color change from an initial background green, to a new color such as red red, within Simulated Athlete Positions 123 (SAIP)”; [0062], “the Foot
Position Achievement Status 124.2 is displayed as correct by a color change within one of six Simulated Foot Positions 123.1 across the bottom of the computer screen, from white to grey, as shown in FIG. 5”; [0066]; the limitation: to thereby slow down reaction time and test neurocognitive ability. This is an intended result of the visual indicator.  Hence, the limitation has no patentable weight because it does not add any weight to the claimed method/system)). 

Re claim 31:
31. The system of claim 21, wherein in the count drill, the sequence drill, and the react drill, said user can select which sensors from among the plurality of sensors will be used during the drill (Hawkins, fig. 9, “Sequential”; [0075], “sequential routine, individual position work”; a user may choose a sequence of position or individual positions (sensor) to be activated). 

Re claims 33 - 34:
33. The system of claim 21, wherein the plurality of sensor units includes at least four peripheral sensor units peripherally spaced from a center of the sensor pad.  34. The system of claim 33, wherein the plurality of sensor units further comprises a center sensor unit in the center of the sensor pad (Hawkins, fig. 1, 202; [0032], “a signal from the Athlete Controller 202 to software 110”). 

Re claim 35:

Hawkins teaches a simulated Ball/Puck Direction Indicator 122 (SBDI) is flashed and a direction to the lower corner SAIPs dictates appropriate first step to FPD 230.1 positions 1 (left) or 6 (right)).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Inoue (US 2010/0004096 A1).
Re claim 23:
Hawkins does not explicitly disclose the processor terminates a selected drill when the number of times the user touches the sensors to touch matches a pre-selected number of touches.  Inoue teaches an exercise measuring apparatus (Inoue, Abstract).  Inoue teaches further teaches a processor terminates a selected drill when the number of times the user touches the sensors to touch matches a pre-selected number of touches (Inoue, fig. 3, S107 – Target Number of Times Reached, Yes; [0065] – [0066], “the target number of times are reached is displayed on the display unit 21”). Therefore, in view of Inoue, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Hawkins, by providing a number of exercises as taught by Inoue, in order to provide a target counts for a user based on the user’s body conditions and goal. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Argiro (US 2012/0319989 A1 ).
Re claim 24:


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Ishikawa et al. (US 2001/0016510 A1).
Re claim 29:
Hawkins teaches a reaction timing (Hawkins, [0014]), but does not explicitly disclose a system of claim 21, wherein the sequence and react drills include a selectable flash mode in which the visual indicator to be touched illuminates for a pre-determined time duration and then turns off, and if said user fails to touch the corresponding sensor unit to be touched during the pre-determined time duration, said user's failure to touch is counted as an error.   Ishikawa teaches an invention relates to a game machine (Ishikawa, Abstract).  Ishikawa further teaches a visual indicator to be touched illuminates for a pre-determined time duration and then turns off, and if said user fails to touch the corresponding sensor unit to be touched during the pre-determined time duration, said user's failure to touch is counted as an error (Ishikawa, [0073], “within an evaluation period”; [0074]; [0048], “The timing guidance arrows 44L, 44D, 44U, 44R are specifically displayed as follows …  data on step timing within a guidance display range, and generates image data representing the timing guidance arrows 44L, 44D, 44U, 44R based on the step data”).  Therefore, in view of Ishikawa, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Hawkins, by provide visual indicator as taught by Ishikawa in order to provide a timing guidance indicative of timing at which to step on the direction button input segment (Ishikawa, [0049]). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Nishimoto et al. (US 2001/0034014 A1).
Re claim 30:
Hawkins does not explicitly disclose a selectable delay mode.  Nishimoto teaches a physical motion state evaluation apparatus is configured by a foot switch unit for detecting user's step motions, physical motion state detectors for detecting motions of prescribed parts (e.g., hands, foot) of a user's body, a display and a musical tone generator (Nishimoto, Abstract).  Nishimoto further teaches a a selectable delay mode in which indicators to be touched are illuminated after a pre-determined delay, to thereby adjust the system for users of different abilities (Nishimoto, [0085], “it is possible to arbitrarily set or change a time length of the tone generation range as well as a position of the instruction timing within the tone generation range. Instead of storing the time data representing the start time and end time of the tone generation range with respect to each instruction timing”; [0127], “set a tempo of tune data and a tempo of physical motion state instructions”).   Therefore, in view of Nishimoto, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Hawkins, by adjusting the instruction timing as taught by Nishimoto, in order to provide various musical tunes and a difficulty setting menu for allowing the player to select a desired level of difficulty in playing the game (Nishimoto, [0098]).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of French et al. (US 5469740 A).
Re claim 32:
Hawkins does not explicitly disclose measuring a jump height.  French teaches a testing and training system for measuring and assessing leg reaction movement sequence of a subject includes a test field having a plurality of load sensing target positions defining vectored movement paths for the subject, the field and target positions being replicated on a video screen positioned frontally with respect to the subject with visual cues presented on the screen directing movement between positions with hardware and software processing the cues and signals from the target positions to determine time intervals 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715